DETAILED ACTION
Claims 1-27 (filed 04/20/2022) have been considered in this action.  Claims 1, 9, 13, 20, 23 and 26 have been amended.  Claims 2-8, 10-12, 14-19, 21-22, 24-25 and 27 have been presented in the same format as previously presented.  Claims 1 and 26 have been amended into the same form that was found allowable in the previous office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.


Response to Arguments
Applicant’s arguments, see page 11 paragraph 1, filed 04/20/2022, with respect to rejection of claims 1-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-27 under 35 U.S.C. 103 has been withdrawn. 

Previously allowed claims 1-8 and 26-27 have been presented in the same format as the examiner’s amendments provided in the notice of allowance filed 04/06/2022.  The below examiner’s amendments incorporate the previously noted allowable features into the other independent claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tim Hsieh (Reg. No. 42,672) on 05/12/2022.

The application has been amended as follows: 

Replace Claim 9 with the following:
A method for detecting defects during additive manufacturing comprising:
pausing additive manufacturing of an object within a build chamber at a time T1 after completion of forming a layer, wherein T1 is subsequent to a time T0 and prior to a time TF, wherein time T0 is a start of additive manufacturing of the object being formed and time TF is a completion of additive manufacturing of the object being formed in the build chamber;
wherein the time T1 is capable of being any and all points of time between T0 and TF;
moving linearly the object in the build chamber in a direction perpendicular to an opening of a linear aperture and a detection axis of a linear x-ray detector array, wherein the linear aperture and the linear x-ray detector array are disposed outside of the build chamber;
directing an x-ray pulse from an x-ray tube through the linear aperture towards the object being formed and moved inside of the build chamber to irradiate a cross-section of an entirety of all of the manufactured layers of the object being formed;
detecting the x-ray pulse, by the linear x-ray detector array, subsequent to the x-ray pulse irradiating the cross-section of the entirety of the object being formed; and
creating an x-ray image of the object being formed based on the x-ray pulse that was detected.




Replace Claim 13 with the following:

An inspection system for additive manufacturing comprising:
an actuator, wherein the actuator is arranged in a build chamber to support an object being formed by additive manufacturing;
an x-ray tube disposed adjacent to a side of the actuator and outside of the build chamber;
[[an]] a linear aperture disposed between the x-ray tube and the build chamber;
a linear x-ray detector array disposed at an opposite side of the actuator from the x-ray tube and outside of the build chamber, wherein a length of the linear x-ray detector array is positioned parallel to a build direction of the object being formed and positioned to detect a cross section of an entirety of all additively manufactured layers of the object being formed,
wherein the actuator, the x-ray tube, the linear aperture, and the linear x-ray detector array are configured to:
pause at a time T1 after completion of forming a layer, wherein T1 is subsequent to a time T0 and prior to a time TF, wherein time T0 is a start of additive manufacturing of the object being formed and time TF is a completion of additive manufacturing of the object being formed in the build chamber and wherein the time T1 is capable of being any and all points of time between T0 and TF,
rotate the object in the build chamber,
direct an x-ray pulse from the x-ray tube through the linear aperture towards the object being formed inside of the build chamber, wherein an opening of the linear aperture is positioned perpendicular to a plane of rotation of the object, and detect the x-ray pulse, by the linear x-ray detector array, subsequent to interaction of the x- ray pulse and the object being formed and rotated;
and a computer and an image analyzer comprising a memory system having one or more non-transitory computer readable media storing instructions that, when executed, causes the image analyzer to form an x-ray image from signals received from the linear x-ray detector array.


Replace Claim 19 with the following:

The inspection system of claim 13, wherein the actuator comprises a linear actuator capable of moving at a speed ranging from 


Replace Claim 20 with the following:

An inspection system for additive manufacturing comprising:
an x-ray tube disposed adjacent to a side and outside of a build chamber;
a linear aperture disposed between the x-ray tube and the build chamber, wherein the x-ray tube and the linear aperture are attached to an x-ray tube actuator arranged to move the x-ray tube and the linear aperture relative to the build chamber;
a linear x-ray detector array disposed at an opposite side of the build chamber from the x- ray tube and outside of the build chamber, wherein the linear x-ray detector array is attached to a linear x-ray detector array actuator arranged to move the linear x-ray detector array relative to the build chamber, and wherein a length of the linear x-ray detector array is positioned parallel to a build direction within the build chamber formed and positioned to detect a cross section of an entirety of all additively manufactured layers of the being formed,
wherein the x-ray tube, the linear aperture, the x-ray tube actuator, and the linear x-ray detector array are configured to:
 pause additive manufacturing of an object within the build chamber at a time T1 after completion of forming a layer, wherein T1 is subsequent to a time T0 and prior to a time TF, wherein time T0 is a start of additive manufacturing of the object being formed and time TF is a completion of additive manufacturing of the object being formed in the build chamber, wherein the time T1 is capable of being any and all points of time between T0 and TF,
rotate the x-ray tube[[,]] or the linear x-ray detector array, 
move in an arc the other of the x-ray tube and the linear x-ray detector array to maintain a distance between the linear x-ray detector array and the x-ray tube, wherein the x-ray tube and the linear x-ray detector array are disposed outside of the build chamber,
direct an x-ray pulse from the x-ray tube through the linear aperture towards the object being formed to scan the object being formed, and
wherein a detection axis of the linear x-ray detector is perpendicular to the arc to detect a cross section of an entirety of all of the additively manufactured layers of the object being formed;
and a computer and an image analyzer comprising a memory system having one or more non-transitory computer readable media storing instructions that, when executed, causes the image analyzer to form an x-ray image from signals received from the linear x-ray detector array.


Replace Claim 22 with the following:

The inspection system of claim 20, wherein one of the x-ray tube actuator and the linear x-ray detector array actuator is arranged to rotate at a speed ranging from one revolution per second to one revolution per 10 minutes.


Replace Claim 23 with the following:

A method for detecting defects during additive manufacturing comprising:
pausing additive manufacturing of an object within a build chamber at a time T1 after completion of forming a layer, wherein T1 is subsequent to a time T0 and prior to a time TF, wherein time T0 is a start of additive manufacturing of the object being formed and time TF is a completion of additive manufacturing of the object being formed in the build chamber;
wherein the time T1 is capable of being any and all points of time between T0 and TF;
moving an x-ray tube and a linear x-ray detector array in a linear and synchronized manner, wherein the x-ray tube and the linear x-ray detector array are disposed outside of the build chamber;
directing an x-ray pulse from the x-ray tube through a linear aperture towards the object being formed to irradiate a cross-section of an entirety of all of the additively manufactured layers of the object being formed;
detecting the x-ray pulse, by the linear x-ray detector array, subsequent to the x-ray pulse irradiating the cross-section of the entirety of all of the additively manufactured layers of the object being formed;
and creating an x-ray image of the object being formed based on the x-ray pulse that was detected.




Reasons for Allowance
Claims 1-27 are allowed pursuant to the above examiner’s amendments.

The following is an examiner’s statement of reasons for allowance: The claims are allowed for similar reasoning applied in the notice of allowance filed 04/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116